NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 11 directed to a method of producing the polycrystalline diamond sintered material tool non-elected without traverse.  Accordingly, claim 11 has been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 was filed along with a certification statement under 37 CFR 1.97(e)(1) after the mailing date of the Official action dated January 6, 2021 and prior to the present Final Official action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



	IN THE CLAIMS:

	Please cancel claim 11.

Reasons for Allowance
Claims 1-10 and 12 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “an average layer thickness of a Co rich layer formed in an interface between the cemented carbide substrate and the diamond layer is 30 μm or less” and “an average layer thickness of the diamond layer is from 2.0 mm to 15 mm”.
United States Patent No. 6,315,065 B1 to Yong (hereinafter “Yong”) teaches a polycrystalline diamond sintered material tool (See Abstract; the cutter element for use in a drill bit of Yong is equivalent to Applicant’s claim term “a polycrystalline diamond sintered material tool”) comprising: a cemented carbide substrate (col. 5, ll. 6-9; col. 7, ll. 10-16; the substrate of Yong is equivalent to Applicant’s claim term “a cemented carbide substrate”), which is mainly composed of WC and includes Co (col. 7, ll. 10-16 of Yong); and a diamond layer containing a metal catalyst made of Co provided on the cemented carbide substrate (col. 5, ll. 19-21, 43-44; col. 6, ll. 27-30; the outermost layer of Yong is equivalent to Applicant’s claim term “a diamond layer”), wherein an average layer thickness of a Co rich layer (col. 5, ll. 43-50, 54-59; the transition layer of Yong is equivalent to Applicant’s claim term “a Co rich layer”) formed in an interface between the cemented carbide substrate and the diamond layer (col. 5, ll. 43-50, 54-59; 
United States Patent No. 7,985,470 B2 to Kuroda et al. (hereinafter “Kuroda”) teaches A sintered diamond layer is formed by sintering diamond grains and a binder on a cemented carbide substrate 2 (See Abstract of Kuroda).  Kuroda teaches further this sintered diamond layer comprises a main diamond layer and a Co-rich diamond layer that is present between the main diamond layer and the cemented carbide substrate and that has a Co content larger than that of the main diamond layer (See Abstract of Kuroda).  Kuroda teaches the thickness of the main diamond layer is preferably 0.1 to 1.5 mm and particularly preferably 0.25 to 0.35 mm (col. 6, ll. 46-47 of Kuroda).  Kuroda teaches the thickness of the Co-rich diamond layer is preferably at least 0.01 mm but no more than 0.07 mm and more preferably at least 0.02 mm but no more than 
For all these reasons, there is no obvious reason to modify the teachings of Yong using the teachings of either Hall or Kuroda and teach “an average layer thickness of a Co rich layer formed in an interface between the cemented carbide substrate and the diamond layer is 30 μm or less” and “an average layer thickness of the diamond layer is from 2.0 mm to 15 mm” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731